DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1-2, 8-9, and 15-16, amended on 4/27/2021, are acknowledged by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an inverse transformer” and ” a second predictive decoder” recited in claim 3,  “a transformer” and ” a second predictive encoder” recited in claim 10. 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             A review of the specification shows that the following appears to be related to the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “an inverse transformer”, ” a second predictive decoder”, “a transformer”, and ” a second predictive encoder” may be implemented by hardware or software that runs on a programmable computer [para. 0727].
              If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borer (US Patent Application Publication 2007/0223582 A1), (“Borer”), in view of Rojals et al. (US Patent Application Publication 2012/0230420 A1), (“Rojals”), in view of Jeong et al. (US Patent 5,583,657), (“Jeong”).
Regarding claim 1, Borer meets the claim limitations as follow. 
A scalable video decoder (i.e. scalable decoder) [Borer: para. 0374] comprising:
a first block-based decoding unit (i.e. a base layer decoder) [Borer: para. 0388], using a processor, configured to decode (i.e. to decode) [Borer: para. 0219] a base layer residual signal of a base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. encoding the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]) from a coded data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]); and
a second block-based decoding unit (i.e. an enhancement layer decoder) [Borer: para. 0388] configured to reconstruct an enhancement layer signal (i.e. to reconstruct the enhancement layer motion vector information) [Borer: para. 0426; Figs. 1, 2, 32, 33] by decoding (i.e. decoding) [Borer: para. 0028], using the processor, a transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e. transform coefficients) [Borer: para. 0103]; Fig. 19) having transform coefficients (i.e. transform coefficients) [Borer: para. 0103] that represent an enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]; (i.e. Scalable video coding splits a compressed video signal into two parts, a "base" layer and an "enhancement" layer. The base layer can be decoded on its own to produce a basic picture. If the enhancement layer is decoded as well it can be added to the basic picture to produce an improved picture.) [Borer: para. 00014]; (i.e. The enhancement layer codes the residual between the upconverted base layer and the high resolution image.) [Borer: para. 0456]), the decoding (i.e. decoding) [Borer: para. 0028] including:
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016] related to a portion of portions of the base layer residual signal or the base layer signal ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]), 
subdividing the transform coefficient block ((i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]; (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]) into subblocks in accordance with the determined dimensions for the subblocks ((i.e.  decomposition of the original signal into a number of parts with different spatial) [Borer: para. 0016]; (i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092; Fig. 19]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]), and
for a current subblock being traversed ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]; (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141; Fig. 28]), decoding (i.e. decoding) [Borer: para. 0415]  from the data stream ((i.e. bitstream) [Borer: para. 0220]; (i.e. decoding a signal carrying a representation of an image) [Borer: para. 0415]) (a) a first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating as to whether (i.e. a flag indicating whether or not) [Borer: para. 0222] the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks, even if the relevant prediction unit is the sub-MB (acroblock) or MB itself) [Borer: para. 0077]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e.  The block data is coded for the prediction units, considered in raster order) [Borer: para. 0279]; (i.e.  All block data is scanned first by MB in raster order, and then in raster order within each MB. That is, taking each MB in raster order, each block value which needs to be coded within that MB is coded in raster order as illustrated in FIG. 28.) [Borer: para. 0284; Fig. 28]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]) comprises any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204 (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]),4833-8878-8044.v1 Application No.: 14/666,662 Page 3and (b) second syntax elements ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating levels of the transform coefficients (i.e. It shows a 3 level wavelet transform) [Borer: para. 0486] within the current subblock ((i.e. within MBs or sub-MBs) [Borer: para. 0079]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]), if the first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicates that the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) comprises a significant transform coefficient (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141]. 
Borer does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video decoder comprising: a first block-based decoding unit configured to decode, using a processor, a base layer residual signal of a base layer signal from a coded data stream; and a second block-based decoding unit configured to reconstruct an enhancement layer signal by decoding, using the processor, a transform coefficient block having transform coefficients that represent an enhancement layer signal, the decoding including: selecting, for the transform coefficient block, a subblock subdivision from a set of possible subblock subdivisions based on prediction parameters of portions of the base layer residual signal or the base layer signal, subdividing the transform coefficient block into subblocks in accordance with the subblock subdivision such that each of the subblocks corresponds to at least one of the portions of the base layer residual signal or the base layer signal

determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal, subdividing the transform coefficient block into subblocks in accordance with the determined dimensions for the subblocks, and for a current subblock being traversed, decoding from the coded data stream (a) a first syntax element indicating as to whether the current subblock comprises any significant transform coefficient, and (b) second syntax elements indicating levels of transform coefficients within the current subblock, if the first syntax element indicates that the current subblock comprises a significant transform coefficient.  
However, in the same field of endeavor Rojals further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014], (i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014], (i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011], (i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer with Rojals to program a processor to decode a syntax element that indicates there is significant coefficient in the subblock, which can be used to build the significance map.  
Therefore, the combination of Borer and Rojals will improve the efficiency of the video coding process [Rojals: para. 0056].
Borer and Rojals do not explicitly disclose the following claim limitations (Emphasis added).
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal,  
However, in the same field of endeavor Jeong further discloses the claim limitations and the deficient claim limitations, as follows:
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values ((i.e. a method of scanning image data which makes use of a distribution in energy of the two-dimensional data, comprising the steps of: scanning image signal transform coefficients of NxN blocks on the basis of the energy distribution pattern, the blocks being defined by transforming the input image signal in the time domain to signals of the frequency domain, compressing and transferring the scanned transform coefficients; and, restoring the compressed transform coefficient data and rearranging the restored coefficient data into original image data of NxN blocks by scanning them in conformance with the energy distribution pattern) [Jeong: col. 2, line 17-28]; (i.e. an apparatus for scanning image data using a distribution of energy of the two-dimensional data, comprising: an encoder for transforming input image signals of the time domain into signals of the frequency domain, scanning the transform coefficients of each NxN block in accordance with the energy distribution pattern) [Jeong: col. 3, line 13-28]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer and Rojals with Jeong to program a processor to determine the block size based on the energy distribution of transform coefficients.  
Therefore, the combination of Borer and Rojals with Jeong will improve the band compressing efficiency [Jeong: col. 2, line 5-10].

Regarding claim 2, Borer meets the claim limitations as set forth in claim 1.  Borer further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Borer: para. 0374; ; Fig. 32, 33] according to claim 1, wherein the first block-based decoding unit (i.e. a base layer decoder) [Borer: para. 0388] comprises a first predictive decoder ((i.e. MV prediction) [Borer: Fig. 26]; (i.e. the relevant prediction unit) [Borer: para. 0077]; (i.e. Coefficient Prediction (Intra Frames Only)) [Borer: para. 0160]) configured to decode (i.e. to decode) [Borer: para. 0219] the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]) from the coded data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]) using prediction (i.e. a prediction of the image at the first quality level) [Borer: para. 0028] based on prediction parameters ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. the block sizes chosen for motion estimation and compensation) [Borer: para. 0096]; (i.e. motion parameters are not part of the content but have an indirect effect on how the content looks. They also have a coupled effect on the rest of the coding process, since the distortion measured by prediction error, say, affects both the bit rate needed to encode the residuals and the distortion remaining after coding) [Borer: para. 0122]; (i.e. Parameters other than the splitting level and the common mode parameter are called block data, even though they may apply to blocks, sub-MBs or the MB itself depending on the value of the MB data. The prediction mode has already been described.) [Borer: para. 0271]; (i.e. Blocks parameters do have to meet some constraints, however, so that the overlapping process works properly, especially in conjunction with sub-sampled chroma components (for which the blocks will be correspondingly smaller). For example, the block separations and corresponding lengths must differ by a multiple of two, so that overlap is symmetric) [Borer: para. 0270]; (i.e. the frame header contains indicates the presence of global motion data that is a parameterised model of the motion data) [Borer: para. 0223]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The result is a hierarchy of parameters: the splitting level determines whether there needs to be a common mode parameter or not; the MB parameters together determine what modes need to be transmitted; and the modes for each prediction unit themselves determine what motion vectors and block DC values (in the case of INTRA, described above) need to be present) [Borer: para. 0265]), and the base layer residual signal represents a prediction residual of the prediction signal for the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]).

Regarding claim 3, Borer meets the claim limitations as set forth in claim 1.  Borer further meets the claim limitations as follow.  
The scalable video decoder according to claim 1 (i.e. scalable decoder) [Borer: para. 0374; Fig. 32, 33], wherein the second block-based decoding unit (i.e. an enhancement layer decoder) [Borer: para. 0388] comprises:
an inverse transformer (i.e. the inverse transform) [Borer: para. 0138; ; Fig. 6, 8, 12]; (i.e. the inverse wavelet transformer 130) [Borer: para. 0350]  to perform an inverse transform (i.e. The wavelet transformed signal that is transmitted along the other signal path 122 from the quantiser 114 is input into the inverse quantiser 124 where it is inverse quantised and then output along signal path 128 into the inverse wavelet transformer 130 where the entire representation of the image is inverse wavelet transformed as described above so that the representation is in the spatial domain) [Borer: para. 0350] on the transform coefficients (i.e. transform coefficients) [Borer: para. 0103] of the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229])  to obtain (i.e. obtain) [Borer: para. 0171] an enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]  representing a prediction residual of a prediction signal for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]); and 
a second prediction decoder ((i.e. MV prediction) [Borer: Fig. 26]; (i.e. Coefficient Prediction (Intra Frames Only)) [Borer: para. 0160]; (i.e. the relevant prediction unit) [Borer: para. 0077])  configured to reconstruct the enhancement layer signal (i.e. to reconstruct the enhancement layer motion vector information) [Borer: para. 0426] by spatially, temporally and/or inter-layer predicting (i.e. spatial, temporal and SNR (signal to noise ratio) scalability) [Borer: para. 0014] the enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029] to obtain (i.e. obtain) [Borer: para. 0171] the prediction signal (i.e. a prediction signal) [Borer: para. 0391] for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]), and applying (i.e. apply) [Borer: para. 0230]) the enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]  to the prediction signal for the enhancement layer signal ( (i.e. after undoing any prediction, the inverse transform produces the decoded frame component) [Borer: para. 0138]; (i.e. This reconstructs an estimate of the I frame in the form of a correction signal.) [Borer: para. 0350]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029].4833-8878-8044.v1 Application No.: 14/666,662 Page 4 

Regarding claim 5, Borer meets the claim limitations as set forth in claim 1.  
Borer further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Borer: para. 0374] according to claim 1, wherein the second block-based decoding unit (i.e. an enhancement layer decoder) [Borer: para. 0388] is configured to form the spectral decomposition of  portions of the base layer residual signal or the base layer signal (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) by applying a transform onto the base layer residual signal or the base layer signal from spatial domain to frequency domain ((i.e. FIG. 10 illustrates the decomposition of the two-dimensional spectrum of an image using wavelet filters) [Borer: para. 0061]; (i.e.  the encoding method includes transforming the signal carrying a representation of an image into the frequency domain and in some embodiments, the transforming is a wavelet transforming. In some embodiments, encoding comprises reducing the magnitude of a portion of the frequency components of the signal carrying a representation of an image at a first quality level and in some embodiments encoding comprises reducing the magnitude of some or all of a portion of the frequency components of the signal carrying a representation of an image at a first quality level to substantially zero) [Borer: para. 0037]).

Regarding claim 6, Borer meets the claim limitations as set forth in claim 5.  
Borer further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Borer: para. 0374] according to claim 5, wherein the second block-based decoding unit (i.e. an enhancement layer decoder) [Borer: para. 0388] is configured to form the spectral decomposition of  portions of the base layer residual signal or the base layer signal (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) by combining and scaling transform coefficient blocks of the base layer residual signal (i.e. the wavelet transform is applied using a discrete wavelet, which is defined as:  
    PNG
    media_image1.png
    100
    340
    media_image1.png
    Greyscale
 j and k are integers and s0> 1 is a fixed dilation step. T0 is the translation factor and it depends on the dilation step, s0. Usually, the dilation step is chosen to give dyadic sampling along the frequency axis and the translation factor is chosen to give dyadic sampling in the time axis. Sampling is said to be dyadic when daughter wavelets are generated by dilating the mother wavelet by 2j and by translating it by k2j and usually s0=2 and T0=1 are chosen.) [Borer: para. 0088].

Regarding claim 7, Borer meets the claim limitations as set forth in claim 1.  
Borer further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Borer: para. 0374] according to claim 1, wherein if the first syntax element (i.e. the coding parameters) [Borer: para. 0113]  indicates that the current-subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) does not comprise any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204]; (i.e. transform coefficients) [Borer: para. 0103]; (i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]), the second block-based decoding unit ((i.e. inverse quantisation) [Borer: para. 0159]; (i.e. an enhancement layer decoder) [Borer: para. 0388]) is configured for setting the transform coefficients within the current subblock equal to zero ((i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]; (i.e. These coefficients would be set to zero) [Borer: para. 0487]; (i.e. sets the relevant coefficients to zero) [Borer: para. 0487]).

Regarding claim 8, Borer meets the claim limitations as follow.  
A scalable video encoder (i.e. scalable encoder) [Borer: para. 0374; Figs. 1, 2, 32, 33] comprising: 
a first block-based encoding unit (i.e. base layer encoder) [Borer: para. 0374] configured to encode (i.e. to encode) [Borer: para. 0122], using a processor, a base layer residual signal of a base layer signal (i.e. the base  into a coded data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]); and 
a second block-based encoding unit (i.e. enhancement layer encoder) [Borer: para. 0374] configured to encode (i.e. encoding) [Borer: para. 0105] an enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]; (i.e. Scalable video coding splits a compressed video signal into two parts, a "base" layer and an "enhancement" layer. The base layer can be decoded on its own to produce a basic picture. If the enhancement layer is decoded as well it can be added to the basic picture to produce an improved picture.) [Borer: para. 00014]; (i.e. The enhancement layer codes the residual between the upconverted base layer and the high resolution image.) [Borer: para. 0456]) from the coded data stream ((i.e. video streams) [Borer: para. 0017]), by encoding (i.e. encoding) [Borer: para. 0035], into the coded data stream ((i.e. Entropy coding packs the bits efficiently into the bitstream) [Borer: para. 0342]; (i.e. video streams) [Borer: para. 0017]) using the processor, a transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037; Fig. 19]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229] having transform coefficients (i.e. transform coefficients) [Borer: para. 0103] that represent an enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029], the encoding (i.e. encoding) [Borer: para. 0035] including:
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016] related to a portion of portions of the base layer residual signal or the base layer signal ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]), 
subdividing the transform coefficient block ((i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]; (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]) into subblocks in accordance with the determined dimensions for the subblocks ((i.e.  decomposition of the original signal into a number of parts with different spatial) [Borer: para. 0016]; (i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092; Fig. 19]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]), and
for a current subblock being traversed ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]; (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141; Fig. 28]), decoding (i.e. decoding) [Borer: para. 0415]  from the data stream ((i.e. bitstream) [Borer: para. 0220]; (i.e. decoding a signal carrying a representation of an image) [Borer: para. 0415]) (a) a first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating as to whether (i.e. a flag indicating whether or not) [Borer: para. 0222] the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks, even if the relevant prediction unit is the sub-MB (acroblock) or MB itself) [Borer: para. 0077]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e.  The block data is coded for the prediction units, considered in raster order) [Borer: para. 0279]; (i.e.  All block data is scanned first by MB in raster order, and then in raster order within each MB. That is, taking each MB in raster order, each block value which needs to be coded within that MB is coded in raster order as illustrated in FIG. 28.) [Borer: para. 0284; Fig. 28]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]) comprises any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204 (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]),4833-8878-8044.v1 Application No.: 14/666,662 Page 3and (b) second syntax elements ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating levels of the transform coefficients (i.e. It shows a 3 level wavelet transform) [Borer: para. 0486] within the current subblock ((i.e. within MBs or sub-MBs) [Borer: para. 0079]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]), if the first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicates that the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) comprises a significant transform coefficient (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141]. 
Borer does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video encoder comprising: a first block-based encoding unit configured to encode, using a processor, a base layer residual signal of a base layer signal into a coded data stream; and a second block-based encoding unit configured to encode an enhancement layer signal by encoding, into the coded data stream using the processor, a transform coefficient block having transform coefficients that represent an enhancement layer signal, the encoding including:  155 4822-8701-6123.v1Attorney Docket No. 038929-0509954 determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal, subdividing the transform coefficient block into subblocks in accordance with the determined dimensions for the subblocks, andfor a current subblock being traversed, encoding into the coded data stream (a) a first syntax element indicating as to whether the current subblock comprises any significant transform coefficient, and (b) second syntax elements indicating levels of transform coefficients within the current subblock, if the first syntax element indicates that the current subblock comprises a significant transform coefficient.

(i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014], 
(i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014],


(i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011], and (b) second syntax elements indicating levels of transform coefficients within the current subblock, if the first syntax element indicates that the current-subblock comprises a significant transform coefficient (i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer with Rojals to program a processor to decode a syntax element that indicates there is significant coefficient in the subblock, which can be used to build the significance map.  
Therefore, the combination of Borer and Rojals will improve the efficiency of the video coding process [Rojals: para. 0056].
Borer and Rojals do not explicitly disclose the following claim limitations (Emphasis added).
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal,  

determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values ((i.e. a method of scanning image data which makes use of a distribution in energy of the two-dimensional data, comprising the steps of: scanning image signal transform coefficients of NxN blocks on the basis of the energy distribution pattern, the blocks being defined by transforming the input image signal in the time domain to signals of the frequency domain, compressing and transferring the scanned transform coefficients; and, restoring the compressed transform coefficient data and rearranging the restored coefficient data into original image data of NxN blocks by scanning them in conformance with the energy distribution pattern) [Jeong: col. 2, line 17-28]; (i.e. an apparatus for scanning image data using a distribution of energy of the two-dimensional data, comprising: an encoder for transforming input image signals of the time domain into signals of the frequency domain, scanning the transform coefficients of each NxN block in accordance with the energy distribution pattern) [Jeong: col. 3, line 13-28]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer and Rojals with Jeong to program a processor to determine the block size based on the energy distribution of transform coefficients.  
Therefore, the combination of Borer and Rojals with Jeong will improve the band compressing efficiency [Jeong: col. 2, line 5-10].

Regarding claim 9, Borer meets the claim limitations as set forth in claim 8.  Borer further meets the claim limitations as follow.  
The scalable video encoder (i.e. scalable encoder) [Borer: para. 0052] according to claim 8, wherein the first block-based encoding unit (i.e. a base layer encoder) [Borer: para. 0374] comprises a first predictive decoder ((i.e. MV prediction) [Borer: Fig. 26]; (i.e. the relevant prediction unit) [Borer: para. 0077]; (i.e. Coefficient Prediction (Intra Frames Only)) [Borer: para. 0160]) configured to encode (i.e. to encode) [Borer: para. 0122] the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]) from the coded data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]) using prediction (i.e. a prediction of the image at the first quality level) [Borer: para. 0028] based on prediction parameters ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. the block sizes chosen for motion estimation and compensation) [Borer: para. 0096]; (i.e. motion parameters are not part of the content but have an indirect effect on how the content looks. They also have a coupled effect on the rest of the coding process, since the distortion measured by prediction error, say, affects both the bit rate needed to encode the residuals and the distortion remaining after coding) [Borer: para. 0122]; (i.e. Parameters other than the splitting level and the common mode parameter are called block data, even though they may apply to blocks, sub-MBs or the MB itself depending on the value of the MB data. The prediction mode has already been described.) [Borer: para. 0271]; (i.e. Blocks parameters do have to meet some constraints, however, so that the overlapping process works properly, especially in conjunction with sub-sampled chroma components (for which the blocks will be correspondingly smaller). For example, the block separations and corresponding lengths must differ by a multiple of two, so that overlap is symmetric) [Borer: para. 0270]; (i.e. the frame header contains indicates the presence of global motion data that is a parameterised model of the motion data) [Borer: para. 0223]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The result is a hierarchy of parameters: the splitting level determines whether there needs to be a common mode parameter or not; the MB parameters together determine what modes need to be transmitted; and the modes for each prediction unit themselves determine what motion vectors and block DC values (in the case of INTRA, described above) need to be present) [Borer: para. 0265]), and the base layer residual signal represents a prediction residual of the prediction signal for the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]).

Regarding claim 10, Borer meets the claim limitations as set forth in claim 8.  Borer further meets the claim limitations as follow.  
The scalable video encoder according to claim 8 (i.e. scalable encoder) [Borer: para. 0052; Fig. 32, 33], wherein the second block-based encoding unit (i.e. an enhancement layer encoder) [Borer: para. 0374] comprises:
a transformer (i.e. forward transform) [Borer: para. 0138; ; Fig. 3, 4, 6, 7] to perform a transform (i.e. Transform or forward transform and scaling involves taking frame data and applying a transform (in this case the wavelet transform) and scaling the coefficients resulting from the transform to perform quantisation) [Borer: para. 0102] on an enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029] to obtain (i.e. obtain) [Borer: para. 0171] the transform coefficients (i.e. transform coefficients) [Borer: para. 0103] of the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229]), where the enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029] represents a prediction residual of a prediction signal for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]); and a second prediction encoder ((i.e. MV prediction) [Borer: Fig. 26]; (i.e. Coefficient Prediction (Intra Frames Only)) [Borer: para. 0160]; (i.e. the relevant prediction unit) [Borer: para. 0077])  configured to (i.e. to encode) [Borer: para. 0122] the enhancement layer signal (i.e. to reconstruct the enhancement layer motion vector information) [Borer: para. 0426] by spatially, temporally and/or inter-layer predicting (i.e. spatial, temporal and SNR (signal to noise ratio) scalability) [Borer: para. 0014] the enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]  to obtain (i.e. obtain) [Borer: para. 0171] the prediction signal (i.e. a prediction signal) [Borer: para. 0391] for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]).
 4833-8878-8044.v1
Regarding claim 12, Borer meets the claim limitations as set forth in claim 8.  
Borer further meets the claim limitations as follow.  
The scalable video encoder according to claim 8 (i.e. scalable encoder) [Borer: para. 0052; Fig. 32, 33], wherein the second block-based encoding unit (i.e. an enhancement layer encoder) [Borer: para. 0374] is configured to form the spectral decomposition of portions of the base layer residual signal or the base layer signal (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) by applying a transform onto the base layer residual signal or the base layer signal from spatial domain to frequency domain ((i.e. FIG. 10 illustrates the decomposition of the two-dimensional spectrum of an image using wavelet filters) [Borer: para. 0061]; (i.e.  the encoding method includes transforming the signal carrying a representation of an image into the frequency domain and in some embodiments, the transforming is a wavelet transforming. In some embodiments, encoding comprises reducing the magnitude of a portion of the frequency components of the signal carrying a representation of an image at a first quality level and in some embodiments encoding comprises reducing the magnitude of some or all of a portion of the frequency components of the signal carrying a representation of an image at a first quality level to substantially zero) [Borer: para. 0037]).

Regarding claim 13, Borer meets the claim limitations as set forth in claim 12.  

The scalable video encoder according to claim 8 (i.e. scalable encoder) [Borer: para. 0052; Fig. 32, 33], wherein the second block-based encoding unit (i.e. an enhancement layer encoder) [Borer: para. 0374] is configured to form the spectral decomposition of portions of the base layer residual signal or the base layer signal (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) by combining and scaling transform coefficient blocks of the base layer residual signal (i.e. the wavelet transform is applied using a discrete wavelet, which is defined as:  
    PNG
    media_image1.png
    100
    340
    media_image1.png
    Greyscale
 j and k are integers and s0> 1 is a fixed dilation step. T0 is the translation factor and it depends on the dilation step, s0. Usually, the dilation step is chosen to give dyadic sampling along the frequency axis and the translation factor is chosen to give dyadic sampling in the time axis. Sampling is said to be dyadic when daughter wavelets are generated by dilating the mother wavelet by 2j and by translating it by k2j and usually s0=2 and T0=1 are chosen.) [Borer: para. 0088].

Regarding claim 14, Borer meets the claim limitations as set forth in claim 8.  
Borer further meets the claim limitations as follow.  
The scalable video encoder according to claim 8 (i.e. scalable encoder) [Borer: para. 0052; Fig. 32, 33], wherein if the first syntax element (i.e. the coding parameters) [Borer: para. 0113] indicates that the current-subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) does not comprise any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204]; (i.e. transform coefficients) [Borer: para. 0103]; (i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]), the second block-based decoding unit ((i.e. inverse quantisation) [Borer: para. 0159]; (i.e. an enhancement layer decoder) [Borer: para. 0388]) is configured for setting the transform coefficients within the current subblock equal to zero ((i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]; (i.e. These coefficients would be set to zero) [Borer: para. 0487]; (i.e. sets the relevant coefficients to zero) [Borer: para. 0487]).

Regarding claim 15, Borer meets the claim limitations as follow.  
A non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] for storing data associated with a video ((i.e. The representation of the image I is transmitted to the motion compensator, where it is stored in a buffer or memory) [Borer: para. 0365]; (i.e. The quantisation factors are stored in a memory) [Borer: para. 0464]; (i.e. the encoded enhancement layer signal from signal path 526 and another buffer, store or memory) [Borer: para. 0521]), comprising a data stream stored in the non-transitory computer-readable medium ((i.e. Entropy coding packs the bits efficiently into the bitstream) [Borer: para. 0342]; (i.e. the encoded enhancement layer signal from signal path 526 and another buffer, store or memory) [Borer: para. 0521]), the data stream comprising information related to a base layer ((i.e. Entropy coding packs the bits efficiently into the bitstream) [Borer: para. 0342]; (i.e. the encoded enhancement layer signal from signal path 526 and another buffer, store or memory (not shown) to receive and store the encoded base layer signal.) [Borer: para. 0521]) and an enhancement layer of the video ((i.e. the encoded enhancement layer signal from signal path 526 and another buffer, store or memory) [Borer: para. 0521]); (i.e. Scalable video coding splits a compressed video signal into two parts, a "base" layer and an "enhancement" layer) [Borer: para. 00014]) including a base layer residual signal of a base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture) [Borer: para. 0014]; (i.e. encoding the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]) and a transform coefficient block of ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229] transform coefficients (i.e. transform coefficients) [Borer: para. 0103] representing an enhancement layer signal ((i.e. Scalable video coding splits a compressed video signal into two parts, a "base" layer and an "enhancement" layer. The base layer can be decoded on its own to produce a basic picture. If the enhancement layer is decoded as well it can be added to the basic picture to produce an improved picture.) [Borer: para. 00014]; (i.e. The enhancement layer codes the residual between the upconverted base layer and the high resolution image.) [Borer: para. 0456]), wherein the data stream is decoded using a plurality of operations (i.e. decoding) [Borer: para. 0415]; (i.e. bitstream) [Borer: para. 0220]; (i.e. decoding a signal carrying a representation of an image) [Borer: para. 0415; Please see the decoding operations in Figs. 6, 7, 32, 33]) including:
decoding (i.e. to decode) [Borer: para. 0219], using a processor, the base layer residual signal ((i.e. The base layer can be decoded on its own to produce a basic picture) [Borer: para. 0014]; (i.e. encoding the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]); and 
reconstructing (i.e. to reconstruct) [Borer: para. 0426], using the processor, the enhancement layer signal (i.e. to reconstruct the enhancement layer motion vector information) [Borer: para. 0426]  by decoding (i.e. to decode) [Borer: para. 0219] the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037; Fig. 19]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229] transform coefficients (i.e. transform coefficients) [Borer: para. 0103] representing an enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]; (i.e. Scalable video coding splits a compressed video signal into two parts, a "base" layer and an "enhancement" layer. The base layer can be decoded on its own to produce a basic picture. If the enhancement layer is decoded as well it can be added to the basic picture to produce an improved picture.) [Borer: para. 00014]; (i.e. The enhancement layer codes the residual between the upconverted base layer and the high resolution image.) [Borer: para. 0456])  from the coded data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]) including: 
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016] related to a portion of portions of the base layer residual signal or the base layer signal ((i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]), 
subdividing the transform coefficient block ((i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]; (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]) into subblocks in accordance with the determined dimensions for the subblocks ((i.e.  decomposition of the original signal into a number of parts with different spatial) [Borer: para. 0016]; (i.e.  band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092; Fig. 19]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]), andfor a current subblock being traversed ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]; (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141; Fig. 28]), decoding (i.e. decoding) [Borer: para. 0415]  (a) a first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating as to whether (i.e. a flag indicating whether or not) [Borer: para. 0222] the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks, even if the relevant prediction unit is the sub-MB (acroblock) or MB itself) [Borer: para. 0077]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e.  The block data is coded for the prediction units, considered in raster order) [Borer: para. 0279]; (i.e.  All block data is scanned first by MB in raster order, and then in raster order within each MB. That is, taking each MB in raster order, each block value which needs to be coded within that MB is coded in raster order as illustrated in FIG. 28.) [Borer: para. 0284; Fig. 28]; (i.e. coefficients are scanned in raster order) [Borer: para. 0162]) comprises any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204 (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141]),4833-8878-8044.v1 Application No.: 14/666,662 Page 3and (b) second syntax elements ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicating levels of the transform coefficients (i.e. It shows a 3 level wavelet transform) [Borer: para. 0486] within the current subblock ((i.e. within MBs or sub-MBs) [Borer: para. 0079]; (i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]), if the first syntax element ((i.e. the coding parameters) [Borer: para. 0113]; (i.e. a flag) [Borer: para. 0222]) indicates that the current subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) comprises a significant transform coefficient (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141]. 
Borer does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable medium for storing data associated with a video, comprising a data stream stored in the non-transitory computer-readable medium, the data stream comprising information related to a base layer and an enhancement layer of the video including a base layer residual signal of a base layer signal and a transform coefficient block of transform coefficients representing an enhancement layer signal, wherein the data stream is decoded using a plurality of operations including: decoding, using a processor, the base layer residual signal; and reconstructing, using the processor, the enhancement layer signal by decoding the transform coefficient block of the transform coefficients representing the enhancement layer signal including: determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal, subdividing the transform coefficient block into subblocks in accordance with the determined dimensions for the subblocks, and 157 4822-8701-6123.v1Attorney Docket No. 038929-0509954 for a current subblock being traversed, decoding (a) a first syntax element indicating as to whether the current subblock comprises any significant transform coefficient, and (b) second syntax elements indicating levels of transform coefficients within the current subblock, if the first syntax element indicates that the current-subblock comprises a significant transform coefficient.
However, in the same field of endeavor Rojals further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014], 
(i.e. In another example of the disclosure, a computer program product comprises a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a device for coding transform coefficients associated with residual video data in a video coding process to code information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients) [Rojals: para. 0014], (i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011], (i.e. coding information indicating the significant transform coefficients in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients.) [Rojals: para. 0011].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer with Rojals to program a processor to decode a syntax element that indicates there is significant coefficient in the subblock, which can be used to build the significance map.  
Therefore, the combination of Borer and Rojals will improve the efficiency of the video coding process [Rojals: para. 0056].
explicitly disclose the following claim limitations (Emphasis added).
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values in a base-layer transform coefficient block related to a portion of portions of the base layer residual signal or the base layer signal,  
However, in the same field of endeavor Jeong further discloses the claim limitations and the deficient claim limitations, as follows:
determining dimensions for subblocks of the transform coefficient block, based on a distribution of transform coefficient values ((i.e. a method of scanning image data which makes use of a distribution in energy of the two-dimensional data, comprising the steps of: scanning image signal transform coefficients of NxN blocks on the basis of the energy distribution pattern, the blocks being defined by transforming the input image signal in the time domain to signals of the frequency domain, compressing and transferring the scanned transform coefficients; and, restoring the compressed transform coefficient data and rearranging the restored coefficient data into original image data of NxN blocks by scanning them in conformance with the energy distribution pattern) [Jeong: col. 2, line 17-28]; (i.e. an apparatus for scanning image data using a distribution of energy of the two-dimensional data, comprising: an encoder for transforming input image signals of the time domain into signals of the frequency domain, scanning the transform coefficients of each NxN block in accordance with the energy distribution pattern) [Jeong: col. 3, line 13-28]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer and Rojals with Jeong to program a processor to determine the block size based on the energy distribution of transform coefficients.  


Regarding claim 16, Borer meets the claim limitations as set forth in claim 15.  Borer further meets the claim limitations as follow.  
The non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] according to claim 15, the plurality of operations (i.e. Please see decoding operations in Fig. 32-33) [Borer: Fig. 32, 33] further including decoding (i.e. to decode) [Borer: para. 0219] the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]) from the data stream ((i.e. video streams) [Borer: para. 0017]; (i.e. bitstream) [Borer: para. 0220]) using predictive-based decoding (i.e. a prediction of the image at the first quality level) [Borer: para. 0028] based on prediction parameters ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. the block sizes chosen for motion estimation and compensation) [Borer: para. 0096]; (i.e. motion parameters are not part of the content but have an indirect effect on how the content looks. They also have a coupled effect on the rest of the coding process, since the distortion measured by prediction error, say, affects both the bit rate needed to encode the residuals and the distortion remaining after coding) [Borer: para. 0122]; (i.e. Parameters other than the splitting level and the common mode parameter are called block data, even though they may apply to blocks, sub-MBs or the MB itself depending on the value of the MB data. The prediction mode has already been described.) [Borer: para. 0271]; (i.e. Blocks parameters do have to meet some constraints, however, so that the overlapping process works properly, especially in conjunction with sub-sampled chroma components (for which the blocks will be correspondingly smaller). For example, the block separations and corresponding lengths must differ by a multiple of two, so that overlap is symmetric) [Borer: para. 0270]; (i.e. the frame header contains indicates the presence of global motion data that is a parameterised model of the motion data) [Borer: para. 0223]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The result is a hierarchy of parameters: the splitting level determines whether there needs to be a common mode parameter or not; the MB parameters together determine what modes need to be transmitted; and the modes for each prediction unit themselves determine what motion vectors and block DC values (in the case of INTRA, described above) need to be present) [Borer: para. 0265]), and the base layer residual signal represents a prediction residual of a prediction signal for the base layer signal ((i.e. The base layer can be decoded on its own to produce a basic picture.) [Borer: para. 0014]; (i.e. the residual data) [Borer: para. 0105]; (i.e. a signal carrying a representation of an image at a first quality level) [Borer: para. 0028]).

Regarding claim 17, Borer meets the claim limitations as set forth in claim 15.  Borer further meets the claim limitations as follow.  
The non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] according to claim 15, the plurality of operations (i.e. Please see decoding operations in Fig. 32-33) [Borer: Fig. 32, 33] further including:
performing an inverse transform (i.e. The wavelet transformed signal that is transmitted along the other signal path 122 from the quantiser 114 is input into the inverse quantiser 124 where it is inverse quantised and then output along signal path 128 into the inverse wavelet transformer 130 where the entire representation of the image is inverse wavelet transformed as described above so that the representation is in the spatial domain) [Borer: para. 0350] on the transform coefficients (i.e. transform coefficients) [Borer: para. 0103] of the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]; (i.e. the predicting blocks) [Borer: para. 0229]) to obtain (i.e. obtain) [Borer: para. 0171] an enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]  representing a prediction residual of a prediction signal for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]); and 
reconstructing the enhancement layer signal (i.e. to reconstruct the enhancement layer motion vector information) [Borer: para. 0426] by spatially, temporally and/or inter-layer predicting (i.e. spatial, temporal and SNR (signal to noise ratio) scalability) [Borer: para. 0014] the enhancement layer signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029] to obtain (i.e. obtain) [Borer: para. 0171] the prediction signal (i.e. a prediction signal) [Borer: para. 0391] for the enhancement layer signal ((i.e. encoding the residual data) [Borer: para. 0105]; (i.e. the enhancement layer intra frame being decoded has been encoded based on a prediction signal from the base layer encoder) [Borer: para. 0391]), and applying (i.e. apply) [Borer: para. 0230]) the enhancement layer residual signal ((i.e. the enhancement layer encoded signal) [Borer: para. 0388]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029]  to the prediction signal for the enhancement layer signal ( (i.e. after undoing any prediction, the inverse transform produces the decoded frame component) [Borer: para. 0138]; (i.e. This reconstructs an estimate of the I frame in the form of a correction signal.) [Borer: para. 0350]; (i.e. a signal carrying a representation of the image at a second quality level at greater quality than the first quality level) [Borer: para. 0029].

Regarding claim 19, Borer meets the claim limitations as set forth in claim 15.  
Borer further meets the claim limitations as follow.  
The non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] according to claim 15, the plurality of operations (i.e. Please see decoding operations in Fig. 32-33) [Borer: Fig. 32, 33] further including obtaining the spectral decomposition of portions of the base layer residual signal or the base layer signal (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) by applying a transform onto the base layer residual signal or the base layer signal from spatial domain to frequency domain ((i.e. FIG. 10 illustrates the decomposition of the two-dimensional spectrum of an image using wavelet filters) [Borer: para. 0061]; (i.e.  the encoding method includes transforming the signal carrying a representation of an image into the frequency domain and in some embodiments, the transforming is a wavelet transforming. In some embodiments, encoding comprises reducing the magnitude of a portion of the frequency components of the signal carrying a representation of an image at a first quality level and in some embodiments encoding comprises reducing the magnitude of some or all of a portion of the frequency components of the signal carrying a representation of an image at a first quality level to substantially zero) [Borer: para. 0037]).

Regarding claim 20, Borer meets the claim limitations as set forth in claim 15.  
Borer further meets the claim limitations as follow.  
The non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] according to claim 15, wherein if the first syntax element (i.e. the coding parameters) [Borer: para. 0113]  indicates that the current-subblock ((i.e. the predicting blocks) [Borer: para. 0229]; (i.e. particular blocks) [Borer: para. 0077]) does not comprise any significant transform coefficient ((i.e. for each level of decomposition a threshold is set individually based on the sub-band type) [Borer: para. 0204]; (i.e. transform coefficients) [Borer: para. 0103]; (i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]), the plurality of operations includes setting the transform coefficients within the current subblock equal to zero ((i.e. For example, in a "dead band" quantiser (described above), the input range about zero, that is mapped to zero output) [Borer: para. 0159]; (i.e. These coefficients would be set to zero) [Borer: para. 0487]; (i.e. sets the relevant coefficients to zero) [Borer: para. 0487]).

Claims 4, 11,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borer (US Patent Publication 2007/0223582 A1), (“Borer”), , in view of Rojals et al. (US Patent Application Publication 2012/0230420 A1), (“Rojals”),  in view of Jeong et al. (US Patent .
Regarding claim 4, Borer, Rojals, and Jeong meet the claim limitations as set forth in claim 1.  
Borer further meets the claim limitations as follow.  
The scalable video decoder (i.e. scalable decoder) [Borer: para. 0374] according to claim 1, wherein the second block-based decoding unit (i.e. an enhancement layer decoder) [Borer: para. 0388] is configured to select (i.e. blocks can easily be selected) [Borer: para. 0227] the subblock subdivision ((i.e. subband) [Borer: para. 0093; Fig. 10]; (i.e. number of samples in each resulting subband) [Borer: para. 0093]) by detecting edges (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141] within a portion of the portions (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) of the base layer residual signal or the base layer signal (i.e. The base layer coefficient selector 514 selects the coefficients of the input image signal that are acted on by the base layer encoder 504) [Borer: para. 0397], corresponding to the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]) and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141].
Borer, Rojals, and Jeong do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the second block-based decoding unit is configured to select the subblock subdivision by detecting edges within a portion of the portions of the base layer residual signal or the base layer signal, corresponding to the transform coefficient block and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges.
However, in the same field of endeavor Suzuki further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. it is desirable to place more emphasis on the frequency resolution and to select an orthogonal transform block size which is longer than) [Suzuki: col.12, row 14-16]; (i.e. Thus, by selecting the window overlapping length to be of a longer length, it become possible to improve the frequency resolution of the spectrum during the orthogonal transform) [Suzuki: col. 11, row 34-36]) 

Therefore, the combination of Borer, Rojals, and Jeong with Suzuki will improve the efficiency of the coding system.

Regarding claim 11, Borer, Rojals, and Jeong meet the claim limitations as set forth in claim 8.  
Borer further meets the claim limitations as follow.  
The scalable video encoder according to claim 8 (i.e. scalable encoder) [Borer: para. 0052; Fig. 32, 33], wherein the second block-based encoding unit (i.e. an enhancement layer encoder) [Borer: para. 0374] is configured to select (i.e. blocks can easily be selected) [Borer: para. 0227] the subblock subdivision ((i.e. subband) [Borer: para. 0093; Fig. 10]; (i.e. number of samples in each resulting subband) [Borer: para. 0093]) by detecting edges (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141] within a portion of the portions (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) of the base layer residual signal or the base layer signal (i.e. The base layer coefficient selector 514 selects the coefficients of the input image signal that are acted on by the base layer encoder 504) [Borer: para. 0397], corresponding to the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]) and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141].
Borer, Rojals, and Jeong do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 8, wherein the second block-based encoding unit is configured to select the subblock subdivision by detecting edges within a portion of the portions of the base layer residual signal or the base layer signal, corresponding to the transform coefficient block and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges.
However, in the same field of endeavor Suzuki further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. it is desirable to place more emphasis on the frequency resolution and to select an orthogonal transform block size which is longer than) [Suzuki: col.12, row 14-16]; (i.e. Thus, by selecting the window overlapping length to be of a longer length, it become possible to improve the frequency resolution of the spectrum during the orthogonal transform) [Suzuki: col. 11, row 34-36]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer, Rojals, and Jeong with Suzuki to partition a block into multiple subblocks that have longer dimension along the spatial frequency axis transverse to the edges.  
Therefore, the combination of Borer, Rojals, and Jeong with Suzuki will improve the efficiency of the coding system.

Regarding claim 18, Borer, Rojals, and Jeong meet the claim limitations as set forth in claim 15.  
Borer further meets the claim limitations as follow.  
The non-transitory computer-readable medium (i.e. memory) [Borer: para. 0365] according to claim 15, the plurality of operations (i.e. Please see decoding operations in Fig. 32-33) [Borer: Fig. 32, 33] further including selecting (i.e. blocks can easily be selected) [Borer: para. 0227] the subblock subdivision ((i.e. subband) [Borer: para. 0093; Fig. 10]; (i.e. number of samples in each resulting subband) [Borer: para. 0093]) by detecting edges (i.e. when coding image features (edges, especially) significant coefficients are found) [Borer: para. 0141] within a portion of the portions (i.e. the data arrays are wavelet-transformed using separable wavelet filters and divided into sub-bands. Then they are quantised using RDO quantisers) [Borer: para. 0134]; (i.e. band is iteratively decomposed to obtain the decomposition of the two-dimensional spectrum) [Borer: para. 0092]; (i.e. it is necessary that 2N divides all the dimensions of each component) [Borer: para. 0095]; (i.e. The lower level can be further decomposed into a base layer and an enhancement layer) [Borer: para. 0016]) of the base layer residual signal or the base layer signal (i.e. The base layer coefficient selector 514 selects the coefficients of the input image signal that are acted on by the base layer encoder 504) [Borer: para. 0397], corresponding to the transform coefficient block ((i.e. the coefficients of each subband) [Borer: para. 0037]; (i.e. wavelet subband) [Borer: para. 0148]; (i.e. block transforms) [Borer: para. 0099]) and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges (i.e. when coding image features (edges, especially) significant coefficients are found distributed across subbands, in positions related by the parent-child structure, and corresponding to the original position of the feature. In particular, a coefficient is more likely to be significant if its parent is, and children with zero or small parents or ancestors may have different statistics from children with large parents or ancestors) [Borer: para. 0141].
Borer, Rojals, and Jeong do not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable medium according to claim 15, the plurality of operations further including selecting the subblock subdivision by detecting edges within a portion of the portions of the base layer residual signal or the base layer signal, corresponding to the transform coefficient block and setting an extension of the subblocks of the selected subblock subdivision to be longer along a spatial frequency axis transverse to the edges.
However, in the same field of endeavor Suzuki further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. it is desirable to place more emphasis on the frequency resolution and to select an orthogonal transform block size which is longer than) [Suzuki: col.12, row 14-16]; (i.e. Thus, by selecting the window overlapping length to be of a longer length, it become possible to improve the frequency resolution of the spectrum during the orthogonal transform) [Suzuki: col. 11, row 34-36]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Borer, Rojals, and Jeong with Suzuki to partition a block into multiple subblocks that have longer dimension along the spatial frequency axis transverse to the edges.  
Therefore, the combination of Borer, Rojals, and Jeong with Suzuki will improve the efficiency of the coding system.                                                                                                                                                                                           

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Philip P. Dang/            Primary Examiner, Art Unit 2488